DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 41, Applicant argues that the Office fails to cite in Borodow in view of McConnell and Burdick based on the scoring exceeding a pre-defined threshold…” and the further requirement for “inserting entries into the candidate CRM records corresponding to the assigned communication records”.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Borodow in view of McConnell and Burdick discloses the above limitations. Examiner interprets from McConnell, ([0090] weighted sum of all the feature-values. the sum of the raw and/or weighted raw scores is the relevance score) and ([0093] identify an 

	One of ordinary skill in the art would have been motivated to make this modification in order to include features that allow an enterprise to track and record interactions, including emails, documents, jobs, faxes, and scheduling (McConnell [0005]).
Applicant’s other arguments filed with respect to the rejection(s) of claims 41-62 under U.S.C 103 have been fully considered and are persuasive. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Tadayon (U.S Pub # 20140079297).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 51-52 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Borodow (U.S Pub # 20140046711) in view of McConnell (U.S Pub # 20130218991) and in further view of Tadayon (U.S Pub # 20140079297).

storing a plurality of Customer Relationship Management (CRM) within a CRM system, each CRM record including one or more communication records ([0033] aggregate, measure, track and cross reference each person's "event data stream": including electronic calendar entries, previous CRM and Sales Force Automation system data entries, records of PBX (circuit-switched and packet-switched, directly or indirectly via Presence Manager or other systems that can provide such records) and mobile phone calls made to prospects and customers, emails); 
retrieving a plurality of record-pairs from the CRM system, each defining a communication-record to CRM-record as the respective record-pair ("record pairs") from the CRM system ([0108] when an event is captured, the process cross-references it with existing an CRM database the includes communication records of users); 
wherein each of the plurality of record-pairs defines one of: (i) a false-record-pair having a communication-record incorrectly assigned to a CRM-record and later manually deleted or reassigned within the CRM system or (ii) a true-record-pair having a communication-record correctly assigned to a CRM-record via manual matching to a CRM record within the CRM system ([0114] integrity incident identification mechanism begins with a user self-reporting a new event in a software system that typically relies upon manual data entries, such as a CRM or sales force automation /salesforce management system. At 1304, the system then cross-references that self-reported data against the aggregated data derived by the methods and processes described in Step 
a new communication record not in the plurality of record-pairs against a plurality of candidate CRM records ([0114] cross reference a new self-reported event against existing data entries in a CRM management system);
matching and assigning the new communication record to one of the candidate CRM records ([0114] determining a match).
Borodow does not appear to disclose however McConnell discloses:
calculating feature-values for each of a plurality of features identified among the plurality of record-pairs, each feature-value indicating a degree to which an attribute shared by a respective communication record and the associated CRM record within any of the record-pairs match ([0089] relevancy factor values can be between a minimum and maximum value. Where the relevancy factor value relates to the record pair of a CRM system); 
calculating global weights for the feature-values across a plurality of organizations ([0080] each relevance factor 317 and/or influence factor 317a can be weighted by a weighting factor to reflect its importance relative to the other relevance 317 and/or influence 317a factors in the context of enterprises);

calculating, for each of a plurality of users, user-specific weights for the feature-values ([0081] influence factor weighted by a weighting factor based on an identity of a user).
each scored as a weighted sum over the feature-values using the global weights, the company-specific weights, and the user-specific weights calculated ([0090] weighted sum of all the feature-values); and ..based on the scoring ([0090] weighted sum of all the feature-values).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the CRM system of Borodow by the system of McConnell to calculate enterprise and user attribute values.
	One of ordinary skill in the art would have been motivated to make this modification in order to include features that allow an enterprise to track and record interactions, including emails, documents, jobs, faxes, and scheduling (McConnell [0005]).
Borodow does not disclose however Tadayon discloses:
calculating via a support vector machine ([0354] training a classifier based on labeled samples using SVM);

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the CRM system of Borodow and McConnell by the analytics system of Tadayon to recognize falsely assigned record pairs within a machine learning context.
	One of ordinary skill in the art would have been motivated to make this modification in order so it is less susceptible to the "overfitting" problem in machine learning (Tadayon [0732]).
	Claims 52 and 60 correspond to claim 41 and are rejected accordingly.
With regards to claim 51, Borodow further discloses:
wherein the communication records comprise one or more of: e-mail communication entries; calendar entry records; voice call records; video conference records; email recipients of an email communication; email text of an email communication; email subject of an email communication; email body of an email communication; email domains of an email communication; and extracted named entities from the email text of an email communication ([0033] emails). 
Claims 42-47, 53-58 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Borodow (U.S Pub # 20140046711) in view of McConnell (U.S Pub # 20130218991) and in further view of Tadayon (U.S Pub # 20140079297) and Patinkin (U.S Pub # 20100017487).
With regards to claim 42, Borodow does not disclose however McConnell discloses:
wherein the user-specific weights account for differences in e-mail and business practices among different users within each of the plurality of organizations and are calculated to provide maximal separation among e-mail classifications represented within the feature-values indicating the degree to which each attribute shared by the respective communication record and the associated CRM record within any of the record-pairs ([0046] For example, when the user-specific information 471 includes interaction information comprising contact information associated with a user's contact, e.g., 201a, the query manager 313 can be configured to generate a search query based on the contact information, e.g., name, email address, company name, etc. [0055] the plurality of relevance factors 317 can be used to determine how, whether and to what extent an accessible record 315 is likely to be relevant to the user 203 and/or to the enterprise. For example, when the record 315 under consideration is a contact record 322 corresponding to a person, e.g., the user's contact 201a, a relevance factor 317 can be directed to a frequency with which the user 203 has interactions with the contact 201a associated with the contact record 322, i.e., how many times has the user 203 called, emailed, and/or texted the contact 201a. Alternatively, when the record 315 is an account record 325 representing a customer, competitor, and/or partner of the enterprise, a relevance factor 317 can be directed to an actual or potential amount of revenue generated by the customer, competitor, and/or partner).
Borodow does not appear to disclose however Patinkin discloses:

wherein the feature vector defines a vector of binary values indicating a higher degree of correspondence for the features of the record pairs having a binary value of "1 " defined by the feature vector and indicating a lower degree of correspondence for the features of the record pairs having a binary value of "0" defined by the feature vector ([0047] is clustered in either class A or not A designated as class .about A. [0104] two dimensional bit pattern of binary values).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the record system of Borodow, McConnell and Tadayon by the clustering system of Patinkin to calculate feature values of communication records.
	One of ordinary skill in the art would have been motivated to make this modification in order so documents in a cluster are similar to one another and are less similar to documents in other clusters, based on a similarity measurement (Patinkin [0003]).
	Claims 53 and 61 correspond to claim 42 and are rejected accordingly.
With regards to claim 43, Borodow does not appear to disclose however Patinkin discloses:
	assigning weights to all the features in the feature vector ([0081] weighs inputs); and 

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the record system of Borodow, McConnell and Tadayon by the clustering system of Patinkin to calculate feature values of communication records.
	One of ordinary skill in the art would have been motivated to make this modification in order so documents in a cluster are similar to one another and are less similar to documents in other clusters, based on a similarity measurement (Patinkin [0003]).
	Claims 54 and 62 correspond to claim 43 and are rejected accordingly.
	With regards to claim 44, Borodow does not disclose however McConnell discloses:
Using the global weights, the company-specific weights, and the user-specific weights calculated ([0090] weighted sum of all the feature-values).

	One of ordinary skill in the art would have been motivated to make this modification in order to include features that allow an enterprise to track and record interactions, including emails, documents, jobs, faxes, and scheduling (McConnell [0005]).
.	Borodow does not appear to disclose however Patinkin discloses:
wherein scoring the new communication record not in the plurality of record-pairs, comprises computing the weighted sum over the feature values in the feature vector; and wherein the matching and assigning comprises assigning each of a plurality of new communication records to one candidate CRM record having the weighted sum exceeding a threshold ([0081] When an unknown email 201h eu(t) is fed into 201j (1) and one or more additional inputs 201j (n), the output eo (t) 201e is: .SIGMA..sub.all n (W.sub.20j(n)*eu(t)+W.sub.201m)*eo(t)+Kb>0 where W.sub.201j(n) corresponds to the input weighing nodes 201j (1) through 201j (n) and where W.sub.201m corresponds to weighing nodes 201m for two distinct electronic data patterns such as email or constructs thereof. A constant K can be used as a threshold. [0082] classification to its nearest neighbor).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the record system of Borodow, McConnell and Tadayon by the clustering system of Patinkin to calculate feature values of communication records.

	Claims 55 and 63 correspond to claim 44 and are rejected accordingly.
	With regards to claim 45, Borodow does not appear to disclose however Patinkin discloses:
calculating the feature values, wherein each feature value indicates a degree of correspondence between a communication datum in a specified field of a given communication record from among the plurality of record pairs and a CRM datum in a specified field of a corresponding CRM record of the respective record pair to which the given communication record was correctly or incorrectly assigned ([0081] More particularly, training emails with known characteristics are fed into weighing nodes. When an unknown email is fed, the output corresponds to the various weighing nodes where the output indicates the degree of correspondence between each of the nodes that have distinct electronic data patterns for the purposes of classifying like elements).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the record system of Borodow, McConnell and Tadayon by the clustering system of Patinkin to calculate feature values of communication records.
	One of ordinary skill in the art would have been motivated to make this modification in order so documents in a cluster are similar to one another and are less 
	Claim 56 corresponds to claim 45 and is rejected accordingly.
	With regards to claim 46, Borodow does not appear to disclose however Patinkin discloses:
	computing a feature vector of feature values selected from the plurality of features for each record pair ([0067] compute as feature vector); 
wherein the feature vector indicates a match is likely for the features of the record pairs having a binary value of "1 " defined by the feature vector and further indicates a match is unlikely for the features of the record pairs having a binary value of "0" defined by the feature vector ([0104] a two dimensional bit pattern of binary values suitable for creating the intersection of the mask and a two dimensional cluster of related documents).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the record system of Borodow, McConnell and Tadayon by the clustering system of Patinkin to calculate feature values of communication records.
	One of ordinary skill in the art would have been motivated to make this modification in order so documents in a cluster are similar to one another and are less similar to documents in other clusters, based on a similarity measurement (Patinkin [0003]).
	Claim 57 corresponds to claim 46 and is rejected accordingly.

	first contents derived from a first field of the communication record within one of the plurality of records pairs ([0135] An email data stream X.sub.a that produced the first feature vector V.sub.a1 and an email X.sub.n that produces the feature vector V.sub.bn); 
second contents derived from a second field of the CRM record within the one of the plurality of records pairs([0135] An email data stream X.sub.a that produced the first feature vector V.sub.a1 and an email X.sub.n that produces the feature vector V.sub.bn);  and 
wherein the feature is identified based on the first contents containing the second contents or based on the second contents containing the first contents ([0110] documents having identified attributes will share similar or equivalent feature vectors within some margin of error).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the record system of Borodow, McConnell and Tadayon by the clustering system of Patinkin to calculate feature values of communication records.
	One of ordinary skill in the art would have been motivated to make this modification in order so documents in a cluster are similar to one another and are less similar to documents in other clusters, based on a similarity measurement (Patinkin [0003]).
Claim 58 corresponds to claim 47 and is rejected accordingly.
s 48-50 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Borodow (U.S Pub # 20140046711) in view of McConnell (U.S Pub # 20130218991) and in further view of Tadayon (U.S Pub # 20140079297) and Burdick (U.S Pub # 20040181526).
With regards to claim 48, Borodow further discloses:
(i) manually saved communication records in the CRM database system, each having been manually saved to an associated CRM record by a system user of the CRM database system indicating a correct assignment ([0043] manually enter appropriate data into the CRM system); 
(ii) manually deleted communication records in the CRM database system, each having been manually deleted from a previously associated CRM record by a system user of the CRM database system indicating an incorrect assignment ([0115] manually delete).
Borodow does not appear to disclose however Burdick discloses:
	 (iii) manually reassigned communication records in the CRM database system, each having been manually reassigned from a previously associated CRM record to a different CRM record by a system user of the CRM database system indicating both a previously incorrect assignment prior to reassignment and a correct assignment subsequent to reassignment ([0041] system allows for user to correct any incorrect labels and record the accuracy rate for each decision tree acting on the test data. [0045] false-negative and false-positive record pairs).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the CRM system of Borodow, 
	One of ordinary skill in the art would have been motivated to make this modification in order to operate on interactions that are manually collected and stored in a CRM (Burdick [0003]).
	Claim 59 corresponds to claim 48 and is rejected accordingly.
	With regards to claim 49, Borodow does not appear to disclose however Burdick discloses:
	wherein manually saved communication records in the CRM database system generate one of the true record pairs based on each manually saved communication record having been manually saved to an associated CRM record by a system user of the CRM database system indicating a correct assignment ([0049] a correct user assigned label); 
	wherein manually deleted communication records in the CRM database system generate one of the false record pairs based on each manually deleted communication record having been manually deleted from a previously associated CRM record by a system user of the CRM database system indicating an incorrect assignment ([0041] system allows for user to correct any incorrect labels and record the accuracy rate for each decision tree acting on the test data. [0045] false-negative and false-positive record pairs); and 
	wherein manually reassigned communication records in the CRM database system generate one of the false record pairs and one of the true record pairs based on each manually reassigned communication record having been manually reassigned 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the CRM system of Borodow, Tadayon and McConnell by management system of Burdick to train a machine-learning algorithm.
	One of ordinary skill in the art would have been motivated to make this modification in order to operate on interactions that are manually collected and stored in a CRM (Burdick [0003]).
With regards to claim 50, Borodow does not appear to disclose however Burdick discloses:
wherein the plurality of record-pairs include one or more modified communication records within the CRM system, each modified communication record having been modified by a system user to delete or change an assignment of the respective communication record from one of the plurality of CRM records within the CRM system ([0035] The best initial training set will typically be record pairs that likely contain examples of the subtleties in the similarity function for identifying duplicate and non-duplicate record pairs. [0041] user to correct any incorrect labels and record the accuracy rate for each decision tree acting on the test data.).

	One of ordinary skill in the art would have been motivated to make this modification in order to operate on interactions that are manually collected and stored in a CRM (Burdick [0003]).
Conclusion

                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166